Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the application
2.	Claims 1-9 are pending in this application.
Claims 1-9 have been rejected.

Claim Rejections - 35 USC § 103
3.	 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.

c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.    Claims 1-4, 8, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yasuko F et al. (JP 2014-128240 : Examiner annotated Inventor name and considered Applicants submitted English translated version of this Foreign reference posted 6/17/2020) ) in view of  Masao K et al. (JP 2012-244971).

6.	Regarding claim 1, Yasuko F et al. discloses a method for producing a non-alcoholic beer taste beverage including a hop-derived component ([0013]-[0015]) which is bitter taste component alpha acid ([0027]).  Yasuko F et al. discloses the step for adding an anti-foaming agent, and disclosed the production method to make a beer-taste beverage having less than 0.01% alcohol ([0013] step [7]) to meet “A non-alcoholic beer-taste beverage”.  Yasuko F et al. also disclose that this beverage is packed in a container with a preservative, sugar etc. ([0023]) to meet “A non-alcoholic beer-taste beverage packed in a container, comprising a preservative, a sweet substance etc.” as claimed in claim 1.
Yasuko F et al. is silent about the claimed ratio of “sweetness/bitterness ratio of 100 to 1200”.
Masao K et al. discloses that a bitterness substance alpha- acid having bitterness unit (BU) 40 or 60 is present and the sugar equivalent sweet substance can 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yasuko F et al. with the teaching of Masao K et al. in order to have an improved taste including combinations of combined proportionate intensity of bitterness, sweetness, intensity of lingering bitter astringent taste, intensity of body feeling etc. ([0014]) of the final product. 

7.	Regarding claim 2, Masao K et al. discloses that the sugar equivalent sweet substance can be sucralose, acesulfame K having sugar equivalent sweetness of 0.1% (i.e. 1000 ppm) SE to 0.4% (i.e. 4000 ppm) SE and at least in [0014], Example 1). 
It is known that the sugar Equivalent (SE) is the equivalent in terms of sucrose means the percent SE value represents the sweetness in terms of sucrose (Considering degree of sweetness of sucrose=1) as is also evidenced by applicants own specification ([0027], in PGPUB). Therefore, it meets claim 2. 
Claim 2 is also product-by-process claim.
Therefore, it is to be noted that, in this case,  the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining 
The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP §2113.
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes 

8.	Regarding claim 3,  Masao K et al. discloses that a bitterness substance alpha- acid having bitterness unit (BU) 40 or 60 is present and the sugar equivalent sweet substance (at least in [0014], Example 1).

9.	Regarding claim 4, Masao K et al. discloses that the sugar equivalent sweet substance can be sucralose, acesulfame K having sugar equivalent sweetness of 0.1% (i.e. 1000 ppm) SE to 0.4% (i.e. 4000 ppm) SE and (at least in [0014], Example 1).

10.	Regarding claim 8, Yasuko F et al. discloses that the method includes a step of adding wort containing hop extract ([0013] step (4), [0027]) to meet “hop-derived component” of claim 

11. 	Regarding claim 9, Yasuko F et al. discloses a method for producing a non-alcoholic beer taste beverage including a hop-derived component ([0013]-[0015]) which is bitter taste component alpha acid ([0027]).  

12.	Claims 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Yasuko F et al. (JP 2014-128240) in view of  Masao K et al.  (JP 2012-244971) as applied to claim 1 and further in view of Ido et al. US 2011/0217431.

13.	Regarding claims 5-7, Yasuko F et al. in view of Masao K et al. are silent about the preservative and its amount in such a beer-taste beverage product. 
Ido et al. discloses that the preservative benzoate was added so that benzoic acid as a preservative was present in an amount from 55 ppm to 150 ppm in the final beverage ([0053], [0062]) product including beer ([0022]).  
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yasuko F et al. in view of Masao K et al.  in order to have  disclosed range amount of benzoate as benzoic acid as preservative which meets claim 5.

14.	Regarding claim 6, “content of the preservative is 10 to 1000 ppm by mass” 

15.	Regarding claim 7, “content of the preservative is 10 to 1000 ppm by mass in terms of benzoic acid” are interpreted as claim 7 can be addressed using only in terms 

Conclusion
16. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792